This is an appeal on questions of law from a judgment of the Court of Common Pleas, Division of Domestic Relations, Hamilton County, granting a divorce and other relief to the plaintiff, appellee herein. Defendant's only assignment of error is that the lower court erred, to his prejudice, in ordering him to support the two minor children beyond the age of twenty-one years. The decree provided as follows:
"It is further ordered that defendant pay the sum of twenty-five ($25.00) dollars per week for each of the two (2) minor children of the parties, being a total of fifty ($50.00) dollars per week until either child is emancipated by age of twenty-one (21) or until graduated from college, whichever occurs later. Said amount, plus one per cent (1%) poundage is to be paid through the Hamilton County Clerk of Courts."
On the authority of Miller v. Miller, 154 Ohio St. 530, paragraph two of the syllabus, which states, "In a divorce action, where a child of the parties attains his majority, authority of the court over such child comes to an end, and the court is without power to provide for the support *Page 59 
of or aid to such child or to continue a provision for his support. * * *," this court will modify the judgment of the court below by substituting for the decree above quoted the following decree:
It is further ordered that defendant pay the sum of twenty-five ($25.00) dollars per week for each of the two (2) minor children of the parties, being a total of fifty ($50.00) dollars per week until either child reaches the age of twenty-one (21) years, or is otherwise emancipated. Said amount, plus one per cent (1%) poundage is to be paid through the Hamilton County Clerk of Courts.
Judgment accordingly.
SHANNON, P. J., and HESS, J., concur.